
	
		I
		111th CONGRESS
		2d Session
		H. R. 4442
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2010
			Mr. Braley of Iowa
			 introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To direct the Secretary of Homeland Security to conduct a
		  study and submit a report to Congress on the use of explosives detection
		  technologies in air transportation, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protect the Lives of Americans Now through Enhanced
			 Screening Act of 2010 or the PLANES
			 Act of 2010.
		2.Study and report
			 on the use of explosives detection technologies
			(a)StudyThe Secretary of Homeland Security shall
			 conduct a study on the following:
				(1)The use of explosives detection
			 technologies, including whole-body imaging technology, explosives trace
			 detection technology, and explosives detection canine teams, for screening
			 cargo, passenger checked and carry-on baggage, and passengers with respect to
			 all aircraft operated by an air carrier or foreign air carrier in air
			 transportation or intrastate air transportation.
				(2)The effectiveness of such explosives
			 detection technologies.
				(3)Privacy concerns and privacy protection
			 activities relating to such explosives detection technologies.
				(4)Strategies for and obstacles to rapidly
			 increasing and enhancing the use of such explosives detection
			 technologies.
				(5)The potential for
			 using explosives trace detection technologies, including technologies other
			 than explosives trace portals, for screening passengers.
				(b)ReportNot later than 90 days after the date of
			 enactment of this Act, the Secretary of Homeland Security shall submit to
			 Congress a report comprised of the following:
				(1)The results of the
			 study conducted under subsection (a).
				(2)A plan to rapidly increase and enhance the
			 use of explosives detection technologies for screening cargo, passenger checked
			 and carry-on baggage, and passengers with respect to all aircraft operated by
			 an air carrier or foreign air carrier in air transportation or intrastate air
			 transportation.
				(3)A
			 plan to ensure that explosives detection technologies are rapidly deployed and
			 used in a manner that provides, with respect to all foreign air transportation,
			 protection equal to or exceeding the protection provided with respect to
			 interstate air transportation.
				(c)Transportation
			 Security Administration involvementIn carrying out the requirements under this
			 section, the Secretary of Homeland Security shall act through the Assistant
			 Secretary of Homeland Security (Transportation Security Administration).
			(d)DefinitionsIn
			 this section, the terms air carrier, air
			 transportation, aircraft, cargo, foreign
			 air carrier, foreign air transportation, interstate
			 air transportation, and intrastate air transportation have
			 the meanings given such terms in section 40102 of title 49, United States
			 Code.
			3.Explosives
			 detection canine teams
			(a)In
			 generalNot later than 30
			 days after the date of enactment of this Act, the Secretary of Homeland
			 Security shall ensure that—
				(1)each commercial
			 service airport in the United States has at least one explosives detection
			 canine team for purposes of enhancing aviation security; and
				(2)a
			 sufficient number of canine detection teams are deployed for purposes of
			 meeting the 100 percent air cargo screening requirement under section 44901(g)
			 of title 49, United States Code.
				(b)Commercial
			 service airport definedIn this section, the term
			 commercial service airport has the meaning given such term in
			 section 47102(7) of title 49, United States Code.
			
